Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated December 16, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
I.	Claims 9-13 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 9-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 9-13 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 9-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, has been withdrawn in view of Applicant’s amendment.

III.	Claim 13 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 9-13 have been rejected under 35 U.S.C. 103 as being unpatentable over LaConti et al. (“Electrochemical Reduction of Carbon Dioxide,” United Technologies Corp Farmington CT Hamilton Standard Div (1986 May 1), pp. 1-36) in view of Kraglund et al. (“Zero-Gap Alkaline Water Electrolysis Using Ion-Solvating Polymer Electrolyte Membranes at Reduced KOH Concentrations,” Journal of The Electrochemical Society (2016 Jul 21), Vol. 163, No. 11, pp. F3125-F3131).
	The rejection of claims 9-13 under 35 U.S.C. 103 as being unpatentable over LaConti et al. in view of Kraglund et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 

failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19
	lines 1-2, “wherein the pressure vessel comprises a reactant input fitting and a product output fitting” is new matter.

	Applicant’s specification discloses:
In some embodiments, the reactor is configured to allow a catholyte, such as a catholyte comprising CO2, to be fed in during operation. For example, the reactor may comprise fittings for catholyte input and catholyte output (page 10, [0046]).

In some embodiments, the reactor is configured to allow an anolyte, such as a catholyte comprising water, to be fed in during operation. For example, the reactor may comprise fittings for anolyte input and anolyte output (page 10, [0047]).

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in new claim 19. Applicants have not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

II.	Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13
	line 1, it appears that the “ethanol’ is the same as the ethanol recited in claim 12, line 1. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 19
	line 1, it appears that “a reactant” is the same as “the catholyte” recited in claim 9, line 12, and “an anolyte comprising water” recited in claim 9, line 14. However, the claim language is unclear as to whether they are.

	line 2, it appears that “a product” is the same as the CO2 reduction product recited in claim 9, line 17. However, the claim language is unclear as to whether it is.

III.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP 

§ 2172.01.  The omitted structural cooperative relationships are:  
Claim 9
	lines 1-17, recite:
A method for electrochemical reduction of carbon dioxide using an electrochemical reactor comprising: 
an electrode assembly comprising: 
an anode endplate; 
a cathode endplate, wherein the cathode endplate comprises copper; and 
a polymer electrolyte membrane having a cathodic side and an anodic side disposed between the anode endplate and the cathode endplate; and 
a fluid surrounding the electrode assembly, wherein the fluid is a catholyte comprising 
CO2; 
wherein the cathode endplate is configured to allow the cathodic side of the polymer 
electrolyte membrane to be in open fluid communication with the fluid; 
the method comprising: 
supplying the catholyte to the cathodic side of the polymer electrolyte membrane; supplying an anolyte comprising water to the anodic side of the polymer electrolyte
membrane; and 
applying a voltage between the anode endplate and the cathode endplate, thereby 
reducing the CO2 to a CO2 reduction product.

Claim 19
	lines 1-2, “wherein the pressure vessel comprises a reactant input fitting and a product output fitting”.

	It is unclear from the claim language what the relationship is between the catholyte comprising CO2 and the anolyte comprising water and the reactant input fitting. Are the catholyte comprising CO2 and the anolyte comprising water the reactant? The method of claim 9 does not recite any reactant.
	It is unclear from the claim language what the relationship is between the CO2 reduction 

product and the product output fitting. Is the product of the product output fitting the CO2 reduction product? 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9-13 and 16-18 define over the prior art of record because the prior art does not teach or suggest a method for electrochemical reduction of carbon dioxide using an electrochemical reactor comprising: an electrode assembly comprising: an anode endplate; a cathode endplate, wherein the cathode endplate comprises copper; and a polymer electrolyte membrane having a cathodic side and an anodic side disposed between the anode endplate and the cathode endplate; and a fluid surrounding the electrode assembly, wherein the fluid is a catholyte comprising CO2; wherein the cathode endplate is configured to allow the cathodic side of the polymer electrolyte membrane to be in open fluid communication with the fluid; the method comprising the steps of supplying, supplying and applying as presently claimed, esp., wherein the electrochemical reactor comprises a fluid surrounding the electrode assembly, wherein the fluid is a catholyte comprising CO2.
	The prior art does not contain any language that teaches or suggests the above. Kraglund et al. teach alkaline water electrolysis. The cell was placed with the tubular void in a vertical orientation in a PTFE beaker filled with aqueous KOH (page 3126, left column, lines 5-8). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Masel et al. (US Patent Application Publication No. 2016/0108530 A1) is cited to teach the electrochemical conversion of carbon dioxide into useful products (page 1, [0007]). The reactants are fed into the cell (page 6, [0104] to [0106]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 4, 2022